Exhibit 10.1

 

January 5, 2009

 

Oliver Press Partners, LLC

152 West 57th Street

New York, NY  10019

 

Re:                             Amendment No. 1 to Letter Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) amends certain of the provisions of the
letter agreement dated January 31, 2008 (the “Prior Letter Agreement”) by and
among Coherent, Inc., a Delaware corporation (the “Company”), on the one hand,
and Oliver Press Partners, LLC, Oliver Press Investors, LLC, Augustus K. Oliver
and Clifford Press (hereinafter collectively referred to as the “OPP Parties”),
on the other hand.  Capitalized terms used but not defined in this Agreement
shall have the meanings given to them in the Prior Letter Agreement.  For good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Prior Letter Agreement is hereby amended as follows:

 

1.                                       The second sentence of Section 1(a) of
the Prior Letter Agreement is amended to read:

 

“The Company shall include Clifford Press among its slate of candidates (the
“Slate”) to be presented to the stockholders of the Company at the Company’s
next annual meeting of stockholders to be held in 2009, including any
postponement or adjournment thereof (the “Next Annual Meeting”).”

 

2.                                       The last sentence of Section 1(a) of
the Prior Letter Agreement shall be deleted.

 

3.                                       The phrase “date of the Next Annual
Meeting and Clifford Press’ election to the Board” in the first sentence of
Section 1(d) of the Prior Letter Agreement shall be replaced with “date of this
letter agreement”.

 

4.                                       The phrase “If Clifford Press is
elected to the Board at the Next Annual Meeting, for” in the first sentence of
Section 1(e) of the Prior Letter Agreement shall be replaced with “For”.

 

5.                                       The phrase “if he is elected to the
Board at the Next Annual Meeting, he will owe” in the first sentence of
Section 1(f) of the Prior Letter Agreement shall be replaced with “he owes”.

 

6.                                       The phrase “For a period beginning on
the date hereof and continuing until (x) the first (1st) anniversary of the Next
Annual Meeting if Clifford Press is elected to the Board at the Next Annual
Meeting, or” in the first sentence of Section 4 shall be replaced with “For a
period beginning on the date hereof and continuing until the earlier to occur of
(x) the first (1st) anniversary of the Next Annual Meeting and”.

 

--------------------------------------------------------------------------------


 

If the foregoing is acceptable, kindly sign and return a duplicate copy of this
Agreement to the undersigned.

 

 

Very truly yours,

 

 

 

COHERENT, INC.

 

 

 

By:

/s/ John R. Ambroseo

 

Name: John R. Ambroseo, PhD

 

Title: Chief Executive Officer and President

 

Agreed to by:

 

 

 

OLIVER PRESS PARTNERS, LLC

 

 

 

By:

/s/ Augustus K. Oliver

 

Name: Augustus K. Oliver

 

Title: Managing Member

 

 

 

OLIVER PRESS INVESTORS, LLC

 

 

 

By:

/s/ Clifford Press

 

Name: Clifford Press

 

Title: Managing Member

 

 

 

AUGUSTUS K. OLIVER

 

 

 

/s Augustus K. Oliver

 

 

 

CLIFFORD PRESS

 

 

 

/s/ Clifford Press

 

 

--------------------------------------------------------------------------------